             Case 5:17-cv-00220-LHK Document 1154 Filed 01/06/19 Page 1 of 3



 1 Amanda Tessar (admitted pro hac vice)
   ATessar@perkinscoie.com
 2 PERKINS COIE LLP
   1900 Sixteenth Street, Suite 1400
 3
   Denver, CO 80202-5255
 4 Telephone: 303.291.2300
   Facsimile: 303.291.2400
 5
   Sarah E. Stahnke, California Bar #264838
 6 SStahnke@perkinscoie.com

 7 PERKINS COIE LLP
   3150 Porter Drive
 8 Palo Alto, CA 94304-1212
   Telephone: 650.838.4489
 9 Facsimile: 650.838.4350

10 ATTORNEYS FOR NON-PARTY

11 BROADCOM CORPORATION

12                            UNITED STATES DISTRICT COURT

13                         NORTHERN DISTRICT OF CALIFORNIA
14                                    SAN JOSE DIVISION
15

16

17 FEDERAL TRADE COMMISSION,                  Case No. 5:17-cv-00220-LHK-NMC

                       Plaintiff,             JURY TRIAL DEMANDED
18 v.
                                              RESPONSE TO COURT’S ORDER ON
19 QUALCOMM INCORPORATED, a                   NON-PARTY BROADCOM’S
20 Delaware corporation,                      ADMINISTRATIVE MOTION TO SEAL

                         Defendant.
21

22

23

24

25

26

27

28

     RESPONSE TO ORDER                                            5:17-CV-00220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1154 Filed 01/06/19 Page 2 of 3



 1          In the Court’s Order on Non-Party Broadcom Corporation’s (“Broadcom”)

 2 Administrative Motion to Seal (“Motion”), dated January 6, 2019, the Court ordered Broadcom

 3 to “submit an unredacted version of JX0095.” Dckt. 1139. As indicated in footnote 1 of

 4 Broadcom’s Motion, the redactions upon which the Court has focused were in the version of

 5 JX0095 that was produced to the parties and were in the form of the document that was used at

 6 Mr. McGregor’s deposition. These redactions were made due to privilege and relevancy

 7 concerns, and neither the FTC nor Qualcomm ever raised any objection to them. Because

 8 Broadcom did not redact JX0095 in connection with its Motion, there is no unredacted version of

 9 JX0095 for Broadcom to submit that is different from the version already submitted.

10          Moreover, in its Motion, Broadcom did not seek to seal those redacted pages of

11 JX0095—nor other pages of the document such as the draft SEC filing and press release—but

12 sought only to seal pages bearing Bates Nos. BCRM000251-258, BCRM000260, BCRM000277-

13 292, BCRM000297-307, which contain unredacted text of minutes and other non-public

14 documents from Broadcom’s special Board of Directors meeting on May 30, 2014. It is that

15 material that is the subject of Broadcom’s motion to seal and which Broadcom wishes to shield

16 from the public eye, and that portion is not redacted from the JX0095 document that Broadcom

17 submitted to the Court with its Motion.

18          Broadcom remains willing to answer any questions from the Court and is available to

19 appear telephonically tomorrow morning if necessary to resolve any concerns.

20

21

22

23

24

25

26

27

28

     RESPONSE TO ORDER                             -2-                       5:17-CV-00220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1154 Filed 01/06/19 Page 3 of 3



 1 Dated: January 6, 2019

 2                                       Respectfully submitted,

 3                                        /s/ Amanda Tessar___________________
                                          Amanda Tessar (admitted pro hac vice)
 4                                        ATessar@perkinscoie.com
                                          PERKINS COIE LLP
 5
                                          1900 Sixteenth Street, Suite 1400
 6                                        Denver, CO 80202-5255
                                          Telephone: 303.291.2357
 7                                        Facsimile: 303.291.2457
 8                                        Sarah E. Stahnke, California Bar #264838
                                          SStahnke@perkinscoie.com
 9
                                          PERKINS COIE LLP
10                                        3150 Porter Drive
                                          Palo Alto, CA 94304-1212
11                                        Telephone: 650.838.4489
                                          Facsimile: 650.838.4350
12

13                                        ATTORNEYS FOR NON-PARTY
                                          BROADCOM CORPORATION
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     RESPONSE TO ORDER                     -3-                       5:17-CV-00220-LHK-NMC
